Citation Nr: 1012621	
Decision Date: 04/04/10    Archive Date: 04/14/10

DOCKET NO.  07-38 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to July 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision 
issued by the Department of Veterans Affairs (VA) "Tiger 
Team" at the Regional Office (RO) in Cleveland, Ohio.  The 
claims file has since been transferred to the RO in Newark, 
New Jersey for further handling.

The Veteran's appeal also initially included the issues of 
entitlement to service connection for bilateral 
sensorineural hearing loss and for tinnitus.  These claims 
were denied in the Board's November 2008 decision and 
remand.

In the Board's November 2008 decision and remand, the 
Veteran's claim of service connection for migraine headaches 
was remanded for further development which was to include 
efforts to contact the Veteran to obtain the identities of 
any additional healthcare providers, efforts to obtain 
additional private and VA treatment records identified by 
the Veteran, scheduling the Veteran for a new VA examination 
to determine the nature and etiology of his migraine 
headaches, and readjudicating the Veteran's claim for 
service connection for migraine headaches.  

Documentation in the claims file reflects that a development 
letter was mailed to the Veteran's known address in December 
2008, however, was returned by the United States Postal 
Service as being undeliverable.  Subsequent efforts by the 
RO to locate the Veteran confirmed the address on the 
December 2008 letter as being correct.  A new development 
letter mailed to that address in October 2009 was received 
by the Veteran.  Although the October 2009 letter requested 
that the Veteran identify any additional treatment providers 
on an attached VA Form 21-4142 release, no response was 
received from the Veteran in that regard.  In January 2010, 
the Veteran attended a VA examination for his migraine 
headaches.  The VA examiner's report has been incorporated 
into the claims file.  In March 2010, the Veteran advised 
that he did not possess any additional evidence in support 
of his claim.  In light of the foregoing facts, the Board is 
satisfied that the action directed in its November 2008 
decision and remand have been met with compliance.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with chronic migraine 
headaches.

2.  The evidence is in relative equipoise as to the etiology 
of the Veteran's chronic migraine headaches.

3.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran's migraine headaches were first manifest during 
active duty service and have been chronic since that time.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches 
have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

II.  Analysis

The Board notes that the Veteran's service treatment records 
and complete service personnel records are "fire-related" 
(i.e., presumably destroyed in a 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri) and are 
unavailable.  In such situations the Board has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Under that 
doctrine, the Board is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  38 U.S.C.A. 
§ 5107(b).

The unavailability of the Veteran's service records, 
however, does not lower the legal standard for proving a 
claim for service connection, but rather, increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the Veteran.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, no 
presumption is created, either in favor of the veteran or 
against VA, due to the absence of service records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a 
claimant's allegation of injury or disease in service in 
these particular cases).

In this case, efforts by the RO to reconstruct the Veteran's 
service records have resulted in the recovery of limited 
morning reports from June and July of 1951.  These records 
reflect that the Veteran was absent from duty on June 25, 
1951 and June 26, 1951 while seeking medical treatment at a 
U.S. Army Hospital at Ft. Leonardwood, Missouri.

At his September 2008 Travel Board hearing, the Veteran 
testified that he has experienced recurring migraine 
headaches which began during boot camp during his active 
duty service.  According to the Veteran, his headaches 
prompted him to seek medical treatment during service at the 
U.S. Army Hospital at Ft. Leonardwood, Missouri.  Although 
the Board notes that the morning reports do not indicate the 
condition for which the Veteran was treated in June 1951, 
the Veteran's hearing testimony that he sought treatment 
while stationed at Ft. Leonardwood is supported by the 
morning reports in the claims file.  The Veteran further 
testified that he did not seek physician's or hospital 
treatment after service for his migraines, but did treat 
with a nurse who was employed at his place of employment.  A 
January 2009 handwritten statement provided by registered 
nurse, J.B., corroborates the Veteran's testimony.  
According to J.B., she had been employed as a nurse at the 
medical department of the Veteran's place of employment from 
1966 to 1987 and, during that time, had treated the Veteran 
periodically for migraine headaches.

Testimony was also given by the Veteran's spouse of 55 
years.  According to this testimony, she has known the 
Veteran since high school.  She recalled that the Veteran 
did not experience headaches prior to his enlistment into 
active duty.  She stated, however, that the Veteran appeared 
to experience frequent and severe headaches upon his return 
from service.

Post-service treatment records reflect that in 2005 the 
Veteran was prescribed Cafergot for management of his 
migraine symptoms.

At a February 2005 VA examination, the Veteran reported 
ongoing headaches which had been recurring since his active 
duty service in 1951.  Based upon a review of the claims 
file, the Veteran's provided medical history, and a clinical 
examination, the VA examiner provided a diagnosis of chronic 
migraine headaches.  The examiner did not, however, provide 
an opinion as to the etiology of the Veteran's migraines.

In January 2010, the Veteran underwent a new VA examination 
to determine the nature and etiology of his disability.  
Once again, the Veteran reported that he had been 
experiencing recurring headaches since 1951.  At this time, 
he states that he did not initially experience frequent 
headaches following his discharge.  He reported, however, 
that his headaches returned in the 1960s and 1970s and 
prompted him to seek medical treatment.  Again, based upon a 
review of the claims file, the Veteran's provided history, 
and examination, the VA examiner provided a diagnosis of 
migraine headaches.  With regard to etiology, the examiner 
observed that although the Veteran was initially diagnosed 
with migraine headaches during service, the post-service 
treatment records do not reflect any treatment for migraine 
headaches.  Accordingly, the examiner concluded that it is 
less likely as not that the Veteran's migraine headaches are 
related to the headaches which occurred during service in 
1951.

Based upon the foregoing evidence, the Board finds that the 
Veteran is entitled to service connection for migraine 
headaches.  The Veteran has consistently and credibly 
reported at his VA examinations and hearing that his 
migraine symptoms have continued since his active duty 
service in 1951.  The Veteran's contentions are supported by 
the additional hearing testimony given by his spouse, and by 
the January 2009 statement provided by J.B.  These 
contentions are not rebutted by any evidence to the 
contrary.  Although the Board is mindful of the negative 
nexus opinion expressed in the VA examiner's January 2010 
report, this opinion appears to be based solely upon the 
absence of treatment records following service and does not 
consider the lay contentions, as expressed by the Veteran, 
his spouse, and J.B., regarding continuity of his migraines 
since service.

Accordingly, having resolved reasonable doubt in the 
Veteran's favor, the Board finds that it is more likely than 
not that his chronic migraine headaches were first manifest 
during service and have continued since that time.  Service 
connection is accordingly warranted for this disorder.  As 
such, the claim is granted in full.




III.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

Service connection for migraine headaches is granted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


